DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al (US PG PUB 2010/0002955).
Regarding claim 1, George et al teaches a method for forward projection in computed tomography (CT) to obtain output tomographic projections from a pixel image (reprojection, a dual operation of backprojection, from computed tomography (CT) digital images, is performed by applying process of transposition to any block diagram of a backprojection algorithm with change in weighing operations; ¶ [0003]-[0012], [0065]-[0070], [0120]-[0126] and Figs 8, 10, 30-33), the method comprising: providing the pixel image as an input image (digital (pixel) image projections are input q.sub.1 . . . q.sub.P; ¶ [0079], [0083], [0120]); performing digital image coordinate transformations on the input image to produce multiple intermediate-images  (digital image coordinate transformation are performed on intermediate images 184) the parameters of one or more coordinate transformations being chosen such that Fourier spectral support of an intermediate-image being produced (intermediate images support Fourier characteristics; ¶ [0081], [0121]) is modified so that a region of interest has a reduced extent along one or more coordinate direction and the intermediate-images can be represented with a desired accuracy by sparse samples (region along y coordinate is stretched and the aggregates of intermediate images,                                 
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                
                            , may be accurately represented by sparse samples; ¶ [0081], [0172]); repeating said performing digital image coordinate transformations in a recursive manner, for a finite number of recursions (transformation process is repeated to the extent necessary based on number of projections; ¶ [0081], [0120]), to produce additional intermediate-images (next level intermediate images produced,                                 
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                            ) of which one or more are sampled on a sheared Cartesian grid (shear-scale coordinate transformation along x coordinate 120 and y coordinate 122, as projection could be on a Carterisan grid; ¶ [0083], [0120]); and producing samples of the output tomographic projections by interpolation of the intermediate-images onto lines, curves or surface (digital image coordinate transformation incorporates interpolation into producing intermediate images and final, output, images show spectral support of projections, including for sampling patterns lying on lines or curves of intermediate images; ¶ [0086], [0095], [0110], [0126]), and weighted summation of the data along lines, curves, or surfaces (weighted operation of each projection may be performed and a weighted sum of pixel data from image in reprojection may be performed 214; ¶ [0072], [0126] and Figs 31-33). 
Regarding claim 6, George et al teaches the method of claim 1 (as described above), wherein said performing executes wide cone-angle hierarchical partitioning such that at least one intermediate-image corresponds to a cell of restricted size in a domain of azimuthal-elevation angles (each divergent-beam may be regarded as intersection of set of vertical planar fan-beams distributed in azimuthal angle, with set of tilted planar fan-beams at different elevation angles; ¶ [0114] and Fig 29A and 29B) (this method of up-sampling combined with rotation and translation onto new sampling beam reduces 3D coordinate transformation and resampling operation to sequence of 1D resampling operations).
Regarding claim 7, George et al teaches the method of claim 6 (as described above), wherein a cell corresponding to one or more intermediate-images in a later recursion is of smaller extent than a cell corresponding to an intermediate-image in an earlier recursion (intermediate images at earlier levels of require sparser sampling, indicating a greater extent of interpolation, compared to the computation of later intermediate images iterations; ¶ [0166].  
Regarding claim 9, George et al teaches the method of claim 1 (as described above), wherein, during said repeating in a recursive manner, one or more of the digital coordinate transformations are performed independently on different planes of a 3D pixel array being operated upon (3D transform projections are decomposed into a sequence of one-dimensional operations along sets of parallel 2D planes and each projection is analyzed at its individual orientation; ¶ [0093]-[0094], [0119]-[0120]).  
Regarding claim 10, George et al teaches the method of claim 9 (as described above), wherein, during one or more of the digital coordinate transformations, the output pixel value of one plane is computed independently of output pixel values in any other plane (each P single-projection is analyzed at its individual orientation; ¶ [0119]-[0120]).
Regarding claim 14, George et al teaches the method of claim 1 (as described above), wherein the intermediate-images produce projection samples that correspond to lines in a 3D tomographic geometry whose angles of azimuth and angles of elevation differ (each divergent-beam may be regarded as intersection of set of vertical planar fan-beams distributed in azimuthal angle, with set of tilted planar fan-beams at different elevation angles, as each operation is performed on individual horizontal lines; ¶ [0114] and Fig 29A and 29B) respectively, by no more than predetermined amounts (interpolation algorithms are oversampled by a predetermined constant .gamma.; ¶ [0212]), the amounts decreasing from one level of recursions to a next level of recursion  (intermediate images at earlier levels of require sparser sampling, indicating a greater extent of interpolation, compared to the computation of later intermediate images iterations; ¶ [0166].  
Regarding claim 15, George et al teaches the method of claim 1 (as described above), wherein said performing comprises decreasing a spatial extent of the transformed intermediate-images (digital image coordinate transformation are performed on intermediate images and reduces the 3D coordinate transformation and resampling operations to a sequence of 1D resampling operations; ¶ [0114]-[0118] and Figs 29A and 29B).  
Regarding claim 16, George et al teaches the method of claim 10 (as described above), wherein the sparse samples are produced from multiple intermediate-images by applying a combination of frequency selective filtering, modulation and interpolation (sparse sampling patterns result from three parallel resamplings 210 and filter parameters determined by Fourier (frequency) characteristics of intermediate image and repeated such that the intermediate image is again subjected to three parallel resamplings 212 onto sparser sampling patterns; ¶ [0126] and Fig 33).
Regarding claim 17, George et al teaches the method of claim 1 (as described above), wherein said producing conducts an interpolation by consecutively applying D interpolation or D resampling on one or more coordinate directions (3D transform projections are decomposed into a sequence of one-dimensional operations along sets of parallel 2D planes and each projection is analyzed at its individual orientation including one-dimensional decimation (low-pass filtering followed by resampling on sparser grid) 210; ¶ [0093]-[0094], [0119]-[0126] and Figs. 31-33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US PG PUB 2010/0002955) in view of Bartlett et al (US PG PUB 2017/0003392).
Regarding claim 2, George et al teaches the method of claim 1, including said producing, performing and aggregating (as described above). 
George et al does not teach that the method is conducted in the space domain without any Fourier Transformations.  
Bartlett et al is analogous art pertinent to the problem solved in this application including to conduct the method in the space domain without any Fourier Transformations (image projection algorthms can be performed quickly without the use of Fourier transforms; ¶ [0079]).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of George et al with Bartlett et al including to conduct the method in the space domain without any Fourier Transformations as the Fourier transforms are not necessary for the image processing method of a projection image, as described by Bartlett et al (¶[0079]).
Regarding claim 3, George et al teaches the method of claim 1(as described above), including said performing along one or more coordinate directions (digital image coordinate transformation are performed on intermediate images and transformation process is performed along x and y coordinate; ¶ [0079]-[0083], [0120])
George et al does not teach to conduct the method in a hybrid space-Fourier domain with Fast Fourier Transforms and complementary inverse Fast Fourier Transforms.  
Bartlett et al is analogous art pertinent to the problem solved in this application including to conduct the method in a hybrid space-Fourier domain with Fast Fourier Transforms and complementary inverse Fast Fourier Transforms (Fast Fourier Transforms, such as discrete Fourier Transforms, also perform the inverse Fourier transform 1803; ¶ [0079] and Fig 18).  
Regarding claim 4, George et al in combination with Bartlett et al teaches the method of claim 3 (as described above), and George et al further teaches wherein said performing executes 1D spline transforms along one or more coordinate axes of the input image (1D filtering of each column of 2D digital image can be performed with filtering using spline transforms; ¶ [0066], [0095], [0231]).  
Regarding claim 5, George et al in combination with Bartlett et al teaches the method of claim 4 (as described above), and George et al further teaches comprising executing a finite impulse response filtering along a fast coordinate direction, executing a discrete Fourier transform along a fast coordinate direction and executing a finite impulse response filtering along a slow coordinate (high order finite impulse response filters or low order recursive filters can be implemented using the fast Fourier transform; ¶ [0230]), with output produced on uniformly spaced coordinates with fractional spacing (fractional delays of individual vertical lines in digital image array to produce y-shear of digital image; ¶ [0231]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over George et al (US PG PUB 2010/0002955) in view of Snoek (WO 2017/019161).
Regarding claim 8, George et al teaches the method of claim 1 (as described above), wherein the input image is first subjected to pre-decomposition by a fully spatial 3D rotation, an upsampling along a coordinate direction to exploit spatial locality (digital image can undergo decomposing the resampling through rotations, upsampling, and shear-scales and is performed on individual horizontal lines; ¶ [0104]-[0110], [0230]-[0235]).
George et al does not teach cropping along a coordinate axis.
Snoek is analogous art pertinent to the problem solved in this application including cropping along a coordinate axis (preprocessing tomographic image 504 includes cropping 508; ¶ [0058] and Fig 5).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of George et al with Snoek to perform cropping along a coordinate axis as this preprocess method will reduce the size of the image and focus on regions of interest as well as increase processing speed and reduce required memory, as recognized by Snoek and known in the art (¶ [0058]).

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US PG PUB 2010/0002955) in view of Bogan (JP 201885140).
Regarding claim 11, George et al teaches the method of claim 9 (as described above), wherein during said producing, a tomographic detector element of non-infinitesimal extent is emulated by filtering selected samples of an intermediate-image (transformation process is repeated to the extent necessary based on number of projections and intermediate images undergo decimations (filtering and resampling onto sparser grid) 212; ¶ [[0120], 0126]), so that said filtering has the combined effect of interpolation onto a set of diverging lines (digital filter preferred values utilize interpolation and fanbeam projections are for general divergent-beam geometry, as is used for resampling-based backprojection, thereby resampling on diverging lines; ¶ [0095], [0112], [0126] and Fig 29B). 
George et al does not teach the weighted averaging of the values obtained by said interpolation.  
Bogan is analogous art pertinent to the problem solved in this application including weighted averaging of the values obtained by said interpolation (interpolation may use weighted average value of intensity; ¶ [0055] or pg 14, ln 23-32).  
It would have been obvious to a person of ordinary skill in the art to combine the teachings of George et al with Bogan including weighted averaging of the values obtained by said interpolation as this mode may be used when pixel coordinates of modified image is serperated from pixel grid by a sub-pixel coordinate, as described by Bogan (¶ [0055]).  
Regarding claim 13, George et al teaches the method of claim 1 (as described above), wherein said producing comprises emulating a non-infinitesimal extent of a tomographic source by filtering selected samples of an intermediate- image (transformation process is repeated to the extent necessary based on number of projections and intermediate images undergo decimations (filtering and resampling onto sparser grid) 212; ¶ [[0120], 0126]), so that said filtering has the combined effect of interpolation onto a set of converging lines (digital filter preferred values utilize interpolation and fanbeam projections are for general divergent-beam geometry, as is used for resampling-based backprojection, thereby resampling on diverging lines and in reconstruction the algorithm converges over a greater distance; ¶ [0095], [0109]-[0113], [0126] and Fig 29B).
George et al does not teach the weighted averaging of the values obtained by said interpolation.  
Bogan is analogous art pertinent to the problem solved in this application including weighted averaging of the values obtained by said interpolation (interpolation may use weighted average value of intensity; ¶ [0055] or pg 14, ln 23-32).  

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, George et al teaches the method of claim 1 (as described above), wherein said producing comprises emulating a non-infinitesimal extent of a tomographic detector element, or of both detector element and source, by processing selected samples of at least one intermediate-image (intermediate images are processed; ¶ [0120]-[0126] and Figs 31-33) by (i) forming a first D signal (first, D, signal is formed 210); (ii) applying a filter to the first D signal to produce a second D signal (one-dimensional decimation (low-pass filtering followed by resampling on sparser grid) is applied 210 to produce second D signal 212).
George et al, does not teach, nor does any prior art teach, (iii) applying a cumulative summation operation to the first D input signal to produce a third D signal by traversing the first D input signal and the third D signal in order of increasing index, and setting the third D signal value at a particular index to the sum of the third D signal at the previous index plus a selection between a sample from the first D signal or zero.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levakhina (ch. 3 Forward and backprojection model (FP/BP), Three-Dimensional Digital Tomosynthesis) discusses fundementals of FP/BP, including that these two models are considered an algorithm pair and BP operator can be defined as the transpose of the FP operator. 
	Cho et al (DE 10 2007 020 879) teaches a method for reconstructing a 3D tomography image, including processing of Cartesian coordinate values. 
	Pan et al (US PG PUB 2016/0247302) teaches a system and method for tomography image reconstruction with sparse or incomplete data including multiple processing iterations to reconstruct.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667